                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

  CHRISTOPHER L. CLARK BEY,                       )
                                                  )
        Petitioner,                               )
                                                  )
  v.                                              )    No. 3:20-CV-413-RLJ-HBG
                                                  )
  BERT BOYD,                                      )
                                                  )
        Respondent.                               )

                                     JUDGMENT ORDER

       In accordance with the accompanying memorandum opinion:

       1. Respondent’s motion to dismiss the petition due to Petitioner’s failure to exhaust his
          available state court remedies [Doc. 6] is GRANTED;

       2. This action is DISMISSED;

       3. A certificate of appealability will not issue;

       4. As Court certified that any appeal in this matter would not be taken in good faith, should
          Petitioner file a notice of appeal, he is DENIED leave to appeal in forma pauperis; and

       5. The Clerk is DIRECTED to close the file.

       IT IS SO ORDERED.

                                                             ENTER:


                                                                    s/ Leon Jordan
                                                              United States District Judge


 ENTERED AS A JUDGMENT
     s/ John Medearis
    CLERK OF COURT




Case 3:20-cv-00413-RLJ-HBG Document 12 Filed 01/15/21 Page 1 of 1 PageID #: 316
